Citation Nr: 1732714	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-17 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for an eye disability, including vision loss.

2. Entitlement to an increased evaluation in excess of 30 percent for service-connected herpes simplex.

3. Entitlement to a total disability rating due to individual unemployability (TDIU) prior to November 18, 2014.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to October 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran and his wife testified at a July 2015 travel board hearing.  The Veterans Law Judge who presided over that hearing is no longer employed by the Board.  A January 2017 letter apprised the Veteran of his right to request a second hearing before the undersigned Veterans Law Judge.  That letter indicated that in the absence of a reply within 30 days, the Board would assume the Veteran wished to proceed without another hearing.  30 days having elapsed without reply, the Board concludes the Veteran wishes to proceed without a second Board hearing.

This claim was previously remanded by the Board in a September 2015 decision.  It has been returned to the Board for appellate review.

The RO granted the Veteran's service connection claim for a back disability in a January 2016 rating decision.  The Veteran has not filed a notice of disagreement (NOD) with regard to any appealable determination made with regard to this issue, including the schedular rating or effective date assigned by the RO.  Therefore, this matter is not currently before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2015); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue of entitlement to a TDIU prior to November 18, 2014 is addressed in the REMAND portion of this decision, and is hereby REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. The probative evidence of record does not establish that the Veteran's eye disorders, diagnosed as hyperopic astigmatism and presbyopia, are etiologically related to service.

2.  Throughout the appeal period, the Veteran's herpes simplex has required constant or near-constant systemic therapy with immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an eye disorder are not met.  38 U.S.C.A. §§ 1101, 1111, 1110, 1153, 5107 (West 2014); 38 C.F.R 3.102, 3.303, 3.304, 3.306, 3.307 (2016).

2. For the entire appeal period, the criteria for a 60 percent evaluation for herpes simplex are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.4, 4.7, 4.130, Diagnostic Code 7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

VA's duty to notify was satisfied by a December 2009 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent a VA examination for his service connection claim in November 2010, and for his increased rating claim, in May 2011, and June 2016.  The Board finds these examination adequate, because they included a review of the medical file, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

Entitlement to service connection for an eye disability, including vision loss

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran seeks service connection for an eye disability, including vision loss, which he contends had its onset in service.  At his November 2011 VA examination and in his July 2015 hearing testimony, the Veteran has cited several in-service accidents, including a fall during "night maneuvers," and an accident during a live fire drill causing exposure to chemicals while stationed in Greece.  

He carries current diagnoses of hyperopic astigmatism and presbyopia, furnished by a VA examiner at the Veteran's November 2010 eye examination.  

September 1972 service treatment records reflect one notation of a swollen left eye.  The Veteran related that he was unaware of how he had injured the eye, but complained of blurred vision and headache.  There are no further notations of any eye-related problems in the Veteran's service treatment records, and no eye-related diagnosis was furnished in service, at separation, or in its immediate wake.  

The Veteran has acknowledged the lack of continuous treatment for any eye-related problem since separation; he has never been hospitalized for an eye-related problem, nor has he undergone eye surgery or received significant medical treatment for an eye issue.  Moreover, June 2002 private treatment records confirm the Veteran's eyes were essentially normal, and reflect no eye-related complaints.  October 2009 private treatment records reflect complaints of right eye redness, noted to appear to be conjunctivitis, a temporary infection.  The record does not otherwise reflect treatment sought or received for any eye condition.

At the Veteran's November 2010 eye examination, his uncorrected distance vision was measured at 20/30 on the right, with corrected distance vision measured at 20/20.  His uncorrected near vision on the right was measured at 20/150, with corrected vision measured at 20/20.  On the left, uncorrected and corrected distance vision were measured at 20/20; uncorrected distance vision measured 20/100, with corrected vision at 20/20.  These results led the examiner to characterize the Veteran's vision as "normal."  He diagnosed the Veteran with hyperopic astigmatism and presbyopia.  The examiner explained that these conditions were unrelated to any residuals of trauma to the eyes between 1971 and 1973, but were instead products of the eyes' natural aging process.  The examiner concluded the Veteran's eye conditions were etiologically unrelated to any aspect of his service.

The Board finds this opinion to be the most probative evidence of record with respect to the question of service connection for an eye disability.  The opinion is fully reasoned, and is based on a thorough in-person evaluation of the Veteran and a review of the medical file.

While the Board has considered with sympathy the Veteran's lay statements of record, it finds they are not competent to establish the etiology of an eye disability.  In this case, the Veteran is not competent to provide an etiology opinion, as this determination requires more than observation, but rather knowledge and training that he does not have.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  As such, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for an eye disability.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The appeal is denied.

Entitlement to an increased evaluation in excess of 30 percent for service-connected herpes simplex

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.   Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In the instant case, the record does not reflect a significant material change in the disability level; hence, a uniform rating is warranted.  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The RO has rated the Veteran's herpes simplex by analogy to dermatitis or eczema.  38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 7806.  The disability is currently rated as 30 percent disabling for the entirety of the period on appeal.  A 60-percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of an exposed area of the body is affected by the condition; or where constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required.

October 2009 private treatment records reflect recurrent herpes infection as an active diagnosis, and list Zovirax, an immunosuppressive antiviral drug, among the Veteran's prescribed medications.  These treatment records further indicate the Veteran was using immunosuppressive medications on a daily basis.

A VA examination to address the nature and etiology of the Veteran's herpes simplex was conducted in May 2011.  The Veteran related he had suffered one-to-four outbreaks over the past year, and indicated the ongoing need to manage his condition through the use of immunosuppressive medication.  The examiner noted that the condition generally appeared in the Veteran's genital area, and his mouth and lip, affecting approximately 1 percent of the surface area of his skin.

May 2013 private treatment records show ongoing treatment and medication for the condition, and continued outbreaks.  A second VA examination was conducted in June 2016.  That examiner indicated that the Veteran's outbreaks resulted in coverage of approximately 5 percent of his body, none of which was exposed, while also confirming his continued use of immunosuppressive medications.  The Veteran related that he had been using such medications on a daily basis since 1988.  

In reviewing the relevant evidence of record, the Board finds that entitlement to an increased evaluation of 60 percent is warranted, based on the Veteran's constant or near-constant need for systemic therapy involving the use of immunosuppressive medications.  The record covering the entire appeal period consistently reflects the use of these medications, and both VA examiners confirm the Veteran's ongoing need for such treatment.  Because 60 percent is the schedular maximum rating, no higher rating is available under Diagnostic Code 7806.  

Accordingly, the Board hereby assigns a 60 percent rating for the Veteran's herpes simplex.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for an eye disability is denied.

Entitlement to an evaluation of 60 percent for herpes simplex is granted.


REMAND

A TDIU may be assigned when a veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a)(2016).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

The Veteran has been assigned a TDIU, effective November 18, 2014.  He has stated, in connection with his appeal for an increased rating for herpes simplex, that his herpes-related symptoms have caused pain which has rendered him unable to work throughout the appeal period, which dates from November 25, 2009.  

Prior to November 18, 2014, the Veteran's combined disability rating did not meet the threshold criteria set forth in 38 C.F.R. § 4.16(a).  If a veteran does not meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), the issue of entitlement to a TDIU may be submitted to the Director of the Compensation Service for extraschedular consideration where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b); Fanning v. Brown, 4 Vet. App. 225 (1993).   The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Because there is evidence that the Veteran may be unemployable due to his service connected disabilities prior to November 18, 2014, a referral to consider an extraschedular evaluation is warranted.

Accordingly, the matter is REMANDED for the following action:

1. Refer the claim to the Director of the Compensation Service for consideration of the issue of entitlement to TDIU on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b).  

2. Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.
	
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


